                                                                                                    FILED
                                                                                                    NOV 26 2018
                                                                                                    SUSAN Y. SOONG
            1                                    UNITED STATES DISTRICT C0URTj|C^W^U:|,^™^S5|;^
           2                                  NORTHERN DISTRICT OF CALIFORNIA

            3

           4      IN THE MATTER OF                              16c_80
            5     James Paul Baratta, bar #292848                         ORDER TO SHOW CAUSE RE
                                                                          SUSPENSION FROM MEMBERSHIP
            6                                                             IN GOOD STANDING OF THE BAR
                                                                          OF THE COURT
            7

            8   TO: James Paul Baratta, bar #292848

            9            The State Bar of California has notified the United States District Court for the Northern District of

           10   California that, effective September 24, 2018, you have become ineligible to practice law in the Stateof

           11   Califomiafollowing disciplinary action. Underthis Court's Civil Local Rule 11-7, this statuschange may

     • d   12   render you ineligible for continued active membership in the bar of the Northern District of California.

i|         13        Effectivethe date of this order, your membership in the bar of this Court is suspended on an interim

•= ^       14   basis pursuant to Civil Local Rule 1l-7(b)(l). On or before January 3,2019, you may file a response to
to "o
5 p        15   this Order meeting the requirements of Civil Local Rule 1l-7(b)(2), whichmay be viewed on the Court's
C/5 'C

•2 Q       16   website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
^ cn
•o
B ^        17   suspended from membership without further notice.
•£    t;
           18        If you are disbarred, suspended or placed on disciplinary probation by this Courtand are laterrestored

           19   to activemembership in the State Bar of Califomia, you may apply for reinstatement pursuant to Civil

           20   Local Rule 1l-7(b)(3). TheClerk shall close this file on or after January 3, 2019 absent further order of this

           21   Court.


           22            IT IS SO ORDERED.


           23   Dated: November 21, 2018

           24
                                                                      JAMES I^ATO
           25                                                         United Sjates District Judge
           26

           27

           28
                Ailorney-discipllne OSC CSA
                rev. IJ-IS
